IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 LYDIA LUTAAYA,                                   No. 78091-3-I

                                Appellant,        DIVISION ONE

               v.                                 UNPUBLISHED OPINION

 ADT, LLC,

                                Respondent,

 ADT CORPORATION and ADT
 SECURITY SERVICES,

                                 Defendants.     FILED: April 15, 2019


       CHUN, J.   —   Lydia Lutaaya filed a lawsuit against ADT, LLC, (ADT) alleging

a failure to report a security breach and failure to properly protect her. On

summary judgment, the trial court dismissed the claim as barred by the one year

limitation period set forth in Lutaaya’s ADT service contract. We affirm.

                                   BACKGROUND
       Lutaaya signed a Residential Services Contract (the Contract) for home

security monitoring with ADT in March 2013. In January 2014, Lutaaya began

making repeated calls to ADT customer service, claiming somebody had

“hacked” her security system. These calls continued through October 2015.

      During this time, Lutaaya’s account became delinquent. In November

2015, ADT sent Lutaaya a final notice of service interruption due to non-payment.
 No. 78091-3-1/2


 ADT closed her account in December 2015.

            On November 6, 2015, Lutaaya, representing herself, filed a lawsuit

 alleging ADT collaborated with the Renton Police Department to “hack” her alarm

 system. The trial court dismissed the lawsuit without prejudice on May 5, 2017

for improper service of process. Lutaaya did not appeal this ruling.

            On August 4, 2017, Lutaaya, again representing herself, filed a second

lawsuit with the same allegation. In October 2017, Lutaaya requested and

received permission from the court to amend the complaint under CR 15(a).

            ADT filed for summary judgment claiming the one year limitation period

specified in the Contract barred the lawsuit. ADT additionally argued the terms of

the Contract limited Lutaaya’s damages to $5001 After reviewing the evidence

and briefing, the trial court granted ADT’s summary judgment motion. The trial

court determined the Contract’s one year limitation period barred the lawsuit and

dismissed the complaint with prejudice.2

        Representing herself, Lutaaya appeals.

                                          ANALYSIS
        Lutaaya argues the trial court erred by granting summary judgment for

ADT.3 An appellate court reviews de novo an order granting summary judgment

        I  ADT also argued for dismissal of ADT Corporation and ADT Security Services as
improper parties. ADT Security Services is a fictional” dibla” and ADT Corporation is a holding
company that does not conduct business operations.
         2 The trial court also concluded the limitation of damages clause in the Contract would

have limited Lutaaya to $500 recovery, and dismissed all defendants other than ADT, LLC.
         ~ As a preliminary matter, we note our expectation that self-represented litigants comply
with the procedural rules on appeal. State Farm Mut. Auto Ins. Co. v. Avery, 114 Wash. App. 299,
310, 57 P.3d 300 (2002). Failure to do so may preclude appellate review. State v. Marintorres,
93 Wash. App. 442, 452, 969 P.2d 501 (1999). Lutaaya’s briefing falls below the standards set forth
in RAP 10.3. For example, she fails to provide legal argument with citations to legal authority as


                                                2
  No. 78091-3-1/3


 and performs the same inquiry as the trial court. Owen v. Burlington N. & Santa

 Fe R.R. Co., 153 Wash. 2d 780, 787, 108 P.3d 1220 (2005). Summary judgment is

 proper if there is no genuine issue of material fact and the moving party is

 entitled to a judgment as a matter of law. Owen, 153 Wash. 2d at 787; CR 56(c).

 All facts and inferences are viewed in the light most favorable to the non-moving

 party. Owen, 153 Wash. 2d at 787.

         ADT presented undisputed evidence that Lutaaya signed the Contract

 which specified “No suit or action shall be brought against ADT more than one

 (1) year after the date of the incident that resulted in the loss, injury or damage,

or the shortest duration permitted under applicable law if greater than one (1)

year.” Under Washington law, “[l]imitation of actions provisions in a contract

prevail over general statutes of limitations unless prohibited by statute or public

policy, or unless they are unreasonable.” Ashburn v. Safeco Ins. Co. of Am., 42
Wash. App. 692, 696, 713 P.2d 742 (1986); Adler v. Fred Lind Manor, 153 Wash. 2d
331, 356, 103 P.3d 773 (2004). Lutaaya has not provided any argument

suggesting the limitation period in the Contract was prohibited or unreasonable.

        ADT terminated Lutaaya’s service in December 2015. Under the one year

limitation period established by the Contract, Lutaaya was required to file her

claim by December 2016. However, Lutaaya filed the complaint pertaining to this

lawsuit on August 4, 2017. As a result, her claim is barred by the limitation




required by RAP 10.3(6). Despite the deficiencies, we may elect to address an issue
inadequately briefed. State Farm Mut. Auto Ins. Co., 114 Wash. App. at 310. Given the
straightforward nature of the issue on appeal, we consider the merits of Lutaaya’s claim.


                                                3
No. 78091-3-1/4


provision. ADT was entitled to a judgment as a matter of law. The trial court did

not err in dismissing Lutaaya’s claim on summary judgment.

      Affirmed.




                                                             ~7

WE CONCUR:




                                              ~